     Case 3:19-cv-00573 Document 29 Filed 03/22/21 Page 1 of 11 PageID #: 1399




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


OHIO VALLEY EVIRONMENTAL COALITION,
WEST VIRGINIA HIGHLANDS CONSERVANCY,
APPALACHIAN VOICES, and
SIERRA CLUB,

                              Plaintiffs,

v.                                                   CIVIL ACTION NO. 3:19-0573

LEXINGTON COAL COMPANY, LLC,

                              Defendant.


                         MEMORANDUM OPINION AND ORDER

        Pending before the Court is Plaintiffs’ Motion for Partial Summary Judgment on

Jurisdiction and Liability (ECF No. 21). For the following reasons, the Court GRANTS the

Motion.

                                            I. BACKGROUND

        Plaintiffs, Ohio Valley Environmental Coalition, West Virginia Highlands Conservancy,

Appalachian Voices, and Sierra Club, filed this case pursuant to the citizen suit provisions of the

Federal Water Pollution Control Act (“Clean Water Act” or “CWA”), 33 U.S.C. §§ 1251–1388,

and the Surface Mining Control and Reclamation Act (“SMCRA”), 30 U.S.C. §§ 1201–1328. The

Complaint claims that Defendant, Lexington Coal Company, is liable under: (1) CWA section 402

for violating its permit limitations on selenium discharges; (2) CWA section 401 for discharging

high levels of ionic pollutants and causing biological degradation; and (3) SMCRA regulations for
   Case 3:19-cv-00573 Document 29 Filed 03/22/21 Page 2 of 11 PageID #: 1400




discharging those same ionic pollutants. 1 Two mines give rise to these claims: (1) Low Gap No.

2 Mine, in Mingo County, West Virginia (SMCRA Permit S401395 and WV/NPDES Permit

WV1016288); and (2) No. 10 Mine, also located in Mingo County, West Virginia (SMCRA Permit

S501501 and WV/NPDES Permit WV1020579). 2 Pls.’ Exs. 1–4.

        Plaintiffs now seek summary judgment on jurisdictional issues (standing) and liability.

Defendant does not contest Plaintiffs’ arguments on standing or liability. Rather, Defendant argues

that the Court does not have jurisdiction because the suit is precluded by West Virginia Department

of Environmental Protection (“DEP”) administrative enforcement actions. After stating the

standard of review, the Court will address Defendant’s preclusion argument then Plaintiffs’

jurisdictional and liability claims.

                                       II. STANDARD OF REVIEW

        To obtain summary judgment, the moving party must show that there is no genuine issue

as to any material fact and that the moving party is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a). Although the Court will view all underlying facts and inferences in the light most

favorable to the nonmoving party, that party nonetheless must offer some “concrete evidence from

which a reasonable juror could return a verdict in his [or her] favor[.]” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249, 256. The nonmoving party must satisfy this burden of proof by offering

more than a mere “scintilla of evidence.” Id. at 252.

1. Preclusion

        Defendant argues that Plaintiffs’ claims are precluded by section 309(g) of the Clean Water




        1
        Plaintiffs have abandoned their CWA section 402 claims for ionic pollutants. See Pls.’
Mem 1 n.1, (citing 84 Fed. Reg. 16410 (Apr. 2, 2019)); then 83 Fed. Reg. 46945 (Sept. 17, 2018)).
      2
        Defendant obtained the permits for the Low Gap No. 2 Mine from Brooks Run South
Mining and the permits for the No. 10 Mine from Premium Energy, LLC in 2018.
                                                -2-
   Case 3:19-cv-00573 Document 29 Filed 03/22/21 Page 3 of 11 PageID #: 1401




Act, which provides that a state enforcement action bars citizen suits of the same claim if:

         (ii) a State has commenced and is diligently prosecuting an action under a State
         law comparable to this subsection, or

         (iii) the State has issued a final order not subject to further judicial review and
         the violator has paid a penalty assessed under this subsection, or such
         comparable State law.
33 U.S.C. § 1319(g)(6)(A).

       Defendant submits five documents from DEP to support this claim. Defendant’s Exhibit 1

is an Order for Compliance at the Low Gap No. 2 Mine (Outlets 02, 17, 24, 59, and 60) dated

November 18, 2018. Exhibit 2 amended this November order to add outlet 019. Exhibit 3 is an

Order for Compliance at the No. 10 Mine (Outlets 001, 012, 031, 045, and 047) dated April 21,

2017. Exhibit 4 amended the April order to remove Outlets 045 and 047. Both orders contain

findings that Defendant exceeded limitations on selenium discharges and ordered Defendant to

submit a Plan of Action for compliance. Neither order penalized Defendant or its predecessors for

these violations.

       Exhibit 5 is a Civil Penalty Assessment Notice and Proposed Consent Order. These records

propose penalties for Defendant’s noncompliance at three mines, including the Low Gap No. 2

Mine. The notice expressly provides that Defendant “ha[s] the option of choosing not to enter into

the Draft Consent Order.” ECF No. 25-5 at 1.

       Defendant argues that these orders preclude Plaintiffs’ claims and deprive the Court of

jurisdiction. However, Defendant’s conclusion grossly exceeds the evidence presented in at least

three ways. First, Defendant fails to explain how these administrative actions preclude Plaintiffs’

SMCRA claims, which are premised on different regulations. Second, Defendant fails to explain

how these actions (which found selenium-related violations) preclude Plaintiffs’ claims arising

from ionic pollutants. And third, the Orders of Compliance exclude a number of outlets included


                                                -3-
   Case 3:19-cv-00573 Document 29 Filed 03/22/21 Page 4 of 11 PageID #: 1402




in Plaintiffs’ claims while the Proposed Consent Order omits the No. 10 Mine entirely. Therefore,

to the extent that Plaintiffs’ claims are broader than the scope of these orders, the Court concludes

that they are not barred.

       As to the claims that do overlap with DEP’s prior actions, the Court finds that neither the

Proposed Consent Order nor the Orders for Compliance meet the section 309(g) criteria. First, the

Proposed Consent Order falls under section 309(g)’s exception authorizing citizen suits which

predate the “commencement” of the administrative action. 21 U.S.C. § 1319(g)(6)(B). Plaintiffs’

June 4, 2019 Notice of Intent to File Citizen Suit predates the DEP’s December 2020 Proposed

Consent Order by more than a year and a half.

       Moreover, even if DEP “commenced” its assessment of penalties before Plaintiffs’ Notice

of Intent, the Proposed Consent Order does not satisfy section 309(g) because the DEP did not

bring the Proposed Consent Order under “comparable” law. See 33 U.S.C. § 1319 (g)(6)(ii), (iii).

As Plaintiffs argue, the Proposed Consent Order does not meet this requirement because West

Virginia’s penalty provisions are not comparable to the CWA.

       In United States v. Smithfield Foods, Inc., 191 F.3d 516 (4th Cir. 1999), the Fourth Circuit

affirmed the district court’s ruling that the EPA’s enforcement action was not precluded by section

309(g) because Virginia’s enforcement scheme “did not give the Commonwealth authority to

assess administrative penalties without the violator’s consent.” Smithfield Foods, 191 F.3d at 525.

This Court has reached the same conclusion when contrasting West Virginia’s administrative

penalty provisions to the CWA. In Sierra Club v. Powellton Coal Co., LLC, Judge Copenhaver

held that West Virginia law is “markedly different” from section 309(g) “because [it] does not

provide for the assessment of administrative penalties without the violator’s consent.” 662 F. Supp.

2d 514, 530 (S.D. W. Va. 2009). Judge Copenhaver reasoned that this difference is significant



                                                -4-
   Case 3:19-cv-00573 Document 29 Filed 03/22/21 Page 5 of 11 PageID #: 1403




“because W. Va. Code R. § 47-1-5.4 allows alleged violators to terminate administrative

proceedings ‘at any time and for any reason,’ . . . . [and] provides violators with ample opportunity

to attempt to avoid citizen suits by manipulation of the West Virginia administrative enforcement

process.” Id. at 530 (comparing W. Va. Code R. § 47-1-2.2 with 33 U.S.C. § 1319(g)(1)).

       This Court agrees with Judge Copenhaver’s application of Smithfield Foods and holds that

West Virginia’s administrative enforcement provisions are not comparable to the CWA because

Defendant has the authority to reject the Proposed Consent Order and avoid civil penalties at any

point and for any reason. Since Powellton Coal, West Virginia recodified W. Va. Code R. § 47-

1-5.4 as W. Va. Code R. § 47-30B-5. However, alleged violators may still terminate the DEP’s

enforcement action “at any time and for any reason.” W. Va. Code R. 47-30B-5.4. This authority

is expressly stated in the notice attached to the Proposed Consent Order. The potential for abuse

and manipulation of this authority undermines the purpose of the CWA, which does not require

alleged violators to consent to penalties. Powellton Coal Co., 662 F. Supp. 2d at 530. Therefore,

the Proposed Consent Order does not preclude the claims here.

       As for the Orders of Compliance, the Court finds that these are final orders that cannot

preclude Plaintiffs’ claims because DEP did not impose monetary penalties. Section 309(g) only

precludes citizen suits if the state has “issued a final order not subject to further judicial review

and the violator has paid a penalty assessed . . . . ” 33 U.S.C. § 1319(g)(6)(iii). Defendants do not

allege that they have paid any penalties and there is no evidence to this effect in the orders.

Accordingly, the Court concludes that no existing or final administrative action precludes this suit

under section 309(g).

2. Plaintiffs’ Claims

       Plaintiffs seek summary judgment on their standing to bring suit as well as three causes of



                                                -5-
   Case 3:19-cv-00573 Document 29 Filed 03/22/21 Page 6 of 11 PageID #: 1404




action. Bearing in mind that Defendant has not disputed Plaintiffs’ arguments or presented any

evidence to raise a dispute of material fact, the Court will now turn to Plaintiffs’ evidence to

confirm that they are entitled to judgment as a matter of law.

       a. Plaintiffs have standing.

       Federal courts do not have jurisdiction over a suit unless the plaintiff can

establish standing. Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992). Standing requires three

elements: (1) an injury in fact that is both concrete and actual or imminent; (2) a causal connection

between the injury and the defendant’s alleged wrongdoing; and (3) a substantial likelihood that a

favorable judgment will redress the injury. Id.

       Plaintiffs have offered sufficient evidence to satisfy each of these elements. First, they have

demonstrated that at least one of their members suffered concrete harm. They submit a declaration

from Ms. Donna Branham, who has visited Ben Creek and Pigeon Creek since her childhood.

According to her declaration, she has noticed that the creeks’ conditions have since degraded. She

described the creeks as “discolored” and containing “no visible aquatic life.” Pls.’ Ex. 15. These

aesthetic and recreational harms are adequate to establish injury in fact. See Friends of Earth, Inc.

v. Laidlaw Environmental Services (TOC), Inc., 528 U.S. 167, 180–81 (2000).

       Plaintiffs have established a causal connection between these injuries and Defendant’s

conduct. Defendant’s monitoring reports show that it is discharging selenium and ionic pollutants

into tributaries of Ben Creek and Pigeon Creek. According to Plaintiffs’ expert reports, these ionic

discharges exceed the well-established conductivity threshold that is safe for aquatic life. In

addition, DEP has recognized that both creeks are “impaired” for selenium.

       Finally, Plaintiffs have established redressability. It is well established that civil penalties

and injunctive relief can redress the Plaintiffs’ environmental injuries and deter future violations.



                                                  -6-
   Case 3:19-cv-00573 Document 29 Filed 03/22/21 Page 7 of 11 PageID #: 1405




Laidlaw, 528 U.S. at 185–86.

       Based on these findings, the Court further concludes that Plaintiffs have organizational

standing. An organization has representational standing when (1) at least one of its members would

have standing to sue in his or her own right, (2) the organization’s purpose is germane to the

interests it seeks to protect, and (3) there is no need for the direct participation of the individual

members in the action. Friends of the Earth, Inc. v. Gaston Copper Recycling Corp., 204 F.3d 149,

155 (4th Cir. 2000). Ms. Branham is a member of three of the four Plaintiff-organizations,

enforcement of the CWA and SMCRA is germane to each organizations’ purpose, and there is no

need for individual member involvement. The Court GRANTS Plaintiffs’ Motion for Partial

Summary Judgment as to standing.

       b. Defendant violated CWA section 402 by violating conditions of its permit limiting

           the discharge of selenium.

       Section 505(a)(1) of the CWA authorizes citizens to bring suit for violation of any “effluent

standard or limitation,” including violations of National Pollutant Discharge Elimination System

(“NPDES”) permits. 33 U.S.C. § 1365(a); 33 U.S.C. § 1365(f)(6). “[T]he CWA imposes strict

liability for permit violations.” OVEC v. Bluestone Coal Corp., No. 1:19-00576, 2020 U.S. Dist.

LEXIS 132471, at *16 (S.D. W. Va. July 27, 2020) (citing Am. Canoe Ass’n v. Murphy Farms,

412 F.3d 536, 540 (4th Cir. 2005)). When determining liability for violations of as NPDES permit,

the court must “compare the allowable quantities of pollution listed in the permits with the []

available statistics on actual pollution.” Id. (quoting OVEC v. Hobet Min., LLC, 723 F. Supp. 2d

886, 896 (S.D. W. Va. 2010)).

       Defendant’s certified discharge monitoring reports show that it violated the No. 2 Mine

permit limitation on selenium discharge from October 2018 through at least April 2020. The



                                                 -7-
  Case 3:19-cv-00573 Document 29 Filed 03/22/21 Page 8 of 11 PageID #: 1406




reports also show that Defendant violated the No. 10 Mine permit limitation on selenium discharge

from at least April 2018 through June 2020. The reports calculate 804 days of violations for the

Low Gap No. 2 Mine and 3,280 days of violations for the No. 10 Mine. Defendant does not dispute

these numbers. Therefore, the Court FINDS that Defendant is liable for these violations under the

CWA and GRANTS summary judgment to the Plaintiffs as to this claim.

       c. Defendant violated CWA section 401 certification by discharging high levels of

           pollutants in violation of West Virginia’s Narrative Water Quality Standards.

       Section 505 of the CWA authorizes citizen suits against any person alleged to be in

violation of an effluent standard or limitation. An “effluent standard or limitation” is defined to

include a “certification under section [401 of the CWA]”, as well as any “unlawful act under

subsection (a) of section 1311 of [Title 33].” See 33 U.S.C. § 1365(f)(1), (5). Because section 401

certifications are “effluent standard[s] or limitation[s]” under the Act, “Plaintiffs are clearly

authorized by Section 505 to bring a citizens suit alleging violation of Section 401.” N. Carolina

Shellfish Growers Ass’n v. Holly Ridge Assocs., L.L.C., 200 F. Supp. 2d 551, 558 (E.D.N.C. 2001);

see also Ohio Valley Env’t Coal. v. Fola Coal Co., LLC, No. CV 2:13-16044, 2015 WL 13731915,

at *14 (S.D. W.Va. May 29, 2015).

       Condition 13 of the Defendant’s section 401 certification for the No. 10 Mine prohibits it

from violating state water quality standards. West Virginia’s water quality standards are violated

if surface mining operation discharges cause or materially contribute to conditions that are

“harmful, hazardous or toxic to man, animal or aquatic life” or “which adversely alter[] the

integrity of the waters of the State.” 47 C.S.R. § 47-2-3.2. Additionally, “no significant adverse

impact to the chemical, physical, hydrologic, or biological components of aquatic ecosystems shall

be allowed.” Id. Any discharge that does not comply with these standards—and by extension the



                                                -8-
  Case 3:19-cv-00573 Document 29 Filed 03/22/21 Page 9 of 11 PageID #: 1407




certification—violates the CWA.

       To prove that Defendant has violated these narrative water quality standards, Plaintiffs

must show (1) that the streams into which Defendant discharges are impaired, and (2) that ionic

pollution from those discharges is causing or materially contributing to that impairment. See OVEC

v. Fola Coal Co., LLC, 2017 WL 2312478, at *3 (S.D. W. Va. May 26, 2017).

       DEP’s List of Impaired Streams included both Pigeon Creek and Ben Creek as biologically

impaired in 2016, and Plaintiffs’ expert reports indicate that the streams continue to be impaired.

On July 20 and 21, 2020, Douglas Wood, a veteran of DEP, collected samples from waters

downstream from the relevant outfalls at Low Gap No. 2 Mine and No. 10 Mine and sent those

samples to Dr. Matthew Baker, a professor of environment science. Dr. Baker then calculated the

West Virginia Stream Condition Index (“WVSCI”) score and compared it to the EPA’s impairment

threshold. Dr. Baker concluded that “there [is no] uncertainty about whether the tributaries in

question have been, and continue to be impaired.” ECF No. 21-7 at 13. This Court has previously

determined that a WVSCI score below the EPA-approved impairment threshold establishes a

violation of West Virginia’s biological narrative water quality standards, as embodied in § 47-2-

3.2. OVEC v. Fola Coal Co., LLC, 82 F. Supp. 3d 673, 677 (S.D.W. Va. 2015), aff'd sub nom.

OVEC v. Fola Coal Co., LLC, 845 F.3d 133 (4th Cir. 2017). The Court finds that Plaintiffs’

evidence is consistent with that finding and concludes that they have met their burden of proof as

to waterway impairment.

       Next, Plaintiffs submit several expert reports which establish the causal relationship

between these impaired waterways and discharges from the Low Gap No. 2 Mine and No. 10 Mine.

Dr. Baker’s report contains a review of the scientific literature, including “[m]any studies [that]

have reported that streams below surface mines and valley fills which exhibit elevated conductivity



                                                -9-
  Case 3:19-cv-00573 Document 29 Filed 03/22/21 Page 10 of 11 PageID #: 1408




(e.g., >300 µS/cm, but often >> 1000 µS/cm) also show signs of biological impairment.” ECF No.

21-7. Dr. Baker concluded that the “elevated ionic concentrations [in Ben and Pigeon Creeks],

measured as specific conductance, are a direct consequence of surface coal mining activity and the

principal cause of impairment.” Id. Based on this evidence, the Court finds that Plaintiffs have also

met their burden of proof as to causation.

        Defendant does not dispute Plaintiffs’ representation of the law or their expert reports, nor

has Defendant offered any evidence to raise a dispute of material fact. Therefore, the Court FINDS

that Defendant is liable for these violations under the CWA and GRANTS summary judgment to

the Plaintiffs as to this claim.

        a. Defendant violated the SMCRA by discharging excessive levels of selenium and

            ionic pollutants.

        Both West Virginia and federal SMCRA regulations provide that “[d]ischarges of water

from areas disturbed by surface mining activities shall be made in compliance with all applicable

State and Federal water quality laws and regulations . . . . ” 30 C.F.R. § 816.42; 38 C.S.R. § 2-

14.5.b. Consequently, violations of NPDES permit conditions and water quality standards impose

liability under the SMCRA. As held above, Plaintiffs violated NPDES permit limits on selenium

discharges at the Low Gap No. 2 Mine and No. 10 Mine, and West Virginia’s narrative water

quality standards at the No. 10 Mine. Defendant does not dispute Plaintiffs’ representation of the

law or their evidence, nor has Defendant offered any evidence to raise a dispute of material fact.

Therefore, the Court FINDS that Defendant is liable for these violations under the SMCRA and

GRANTS summary judgment to the Plaintiffs as to these claims.




                                                -10-
  Case 3:19-cv-00573 Document 29 Filed 03/22/21 Page 11 of 11 PageID #: 1409




                                       III. CONCLUSION

       Based on the analysis above, the Court GRANTS Plaintiffs’ Motion for Partial Summary

Judgment on Jurisdiction and Liability (ECF No. 21). The issue of proper relief remains pending.

Consistent with this Court’s February 2, 2021 Order (ECF No. 28), the parties’ status report and

trial plan are now due no later than April 1, 2021.

       The Court DIRECTS the Clerk to send a copy of this written Opinion and Order to counsel

of record and any unrepresented parties.




                                            ENTER:         March 22, 2021




                                              -11-
